Order unanimously affirmed, without costs. Memorandum: Petitioner Pittman appeals from an order of Special Term dismissing his petition to invalidate the designating petition of respondent Bassett. Petitioner challenged the validity of certain signatures on a variety of grounds. Special Term found 573 valid signatures, 500 being required for designation. We find that 59 of the 573 signatures are invalid because of uninitialed, unexplained alterations (Matter of Klemann v Acito, 64 AD2d 952, affd 45 NY2d 796; Matter of Nobles v Grant, 57 AD2d 600, affd 41 NY2d 1048). Two additional signatures must be invalidated because they were not executed by the named person. With these deletions, there remain 512 signatures, a number sufficient to validate the petition. We have carefully considered petitioner’s other arguments and find them to be without merit (Matter of Sharpton v Previte, 64 AD2d 939; NY Legis Ann, 1976, p 180). (Appeal from order of Erie Supreme Court, Joslin, J. — election law.) Present — Dillon, P.J., Cardamone, Callahan, Denman and Schnepp, JJ.
(Decided Aug. 26, 1981.)